Citation Nr: 9930269	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  95-16 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for anxiety 
reaction, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
third degree burns of the legs, thighs and buttocks extending 
to the ankles, currently evaluated as 40 percent disabling.

3.  Entitlement to an increased evaluation for residuals of 
second degree burns of the back and shoulder, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for peptic ulcer 
disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had active service from March 1942 to February 
1945.  

The appeal arises from a rating decision dated in June 1994 
in which the Regional Office (RO) denied increased 
evaluations for service-connected anxiety reaction, residuals 
of third degree burns of the legs, thighs and buttocks 
extending to the ankles, residuals of second degree burns of 
the back and shoulder, and peptic ulcer disease.  The veteran 
subsequently perfected an appeal of that decision; and the 
Board of Veterans' Appeals (Board) remanded the case in June 
1997.  In a September 1998 rating decision, the RO granted a 
50 percent rating for anxiety reaction, effective in December 
1993.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  The veteran's anxiety reaction is productive of no more 
than social and industrial impairment.  

3.  The veteran's anxiety reaction is not productive of 
suicidal ideation, obsessional rituals which interfere with 
routine activities, intermittently illogical, obscure, or 
irrelevant speech, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances, 
inability to establish and maintain effective relationships, 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  

4.  The residuals of third degree burns of the legs, thighs 
and buttocks extending to the ankles do not involve widely 
separated areas measuring 6 square inches or more.  

5.  The residuals of second degree burns of the back and 
shoulder do not involve widely separated areas measuring 1 
square foot or more.  

6.  The veteran's service-connected second and third degree 
burn scars are not poorly nourished, with repeated 
ulceration, or tender and painful on objective demonstration, 
nor are such scars productive of any ascertainable limitation 
of function.  

7.  The veteran's peptic ulcer disease is productive of no 
more than mild disability with recurring symptoms once or 
twice yearly.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for anxiety reaction are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 9413 (1996); 38 C.F.R. §§ 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 9413 (1999).

2.  The criteria for an evaluation in excess of 40 percent 
for residuals of third degree burns of the legs, thighs and 
buttocks extending to the ankles are not met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, Part 
4, Diagnostic Codes 7801, 7803, 7804, 7805 (1999).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of second degree burns of the back and shoulder 
are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.2, 
4.7, 4.10, 4.40, 4.45, Part 4, Diagnostic Codes 7802, 7803, 
7804, 7805 (1999).

4.  The criteria for an evaluation in excess of 10 percent 
for peptic ulcer disease are not met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 7305 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the claims for entitlement to increased 
evaluations for anxiety reaction, residuals of third degree 
burns of the legs, thighs and buttocks extending to the 
ankles, residuals of second degree burns of the back and 
shoulder, and peptic ulcer disease are well-grounded within 
the meaning of 38 U.S.C.A. § 5107, that is, they are 
plausible, meritorious on its own or capable of 
substantiation.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
Board further finds that the Department of Veterans Affairs 
(VA) has met its duty to assist in developing the facts 
pertinent to those claims.  38 U.S.C.A. § 5107.  

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board notes that the ratings assigned for the veteran's 
residuals of third degree burns and second degree burns have 
been in effect since 1949.  Prior to the RO's recent decision 
to assign a 50 percent evaluation for anxiety reaction, a 10 
percent evaluation was in effect for that disability since 
1946.  Additionally, the 10 percent evaluation assigned for 
peptic ulcer disease has been in effect since 1947.  
38 C.F.R. Part 4.

The Board notes that the criteria for evaluating the severity 
of mental disorders were changed while the current appeal was 
pending.  Additionally, the RO has considered both the new 
and old criteria in evaluating the disability at issue since 
the veteran filed the current claim for an increased rating; 
and a supplemental statement of the case issued in September 
1998 includes the new diagnostic criteria.  Where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

Under the previous provisions of Diagnostic Code 9413, a 10 
percent disability rating is warranted where there is 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A 30 percent 
disability rating is warranted where there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  In Hood v. Brown, 
4 Vet. App. 301 (1993), the U.S. Court of Appeals for 
Veterans Claims (Court) (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).  In a 
precedent opinion dated November 9, 1993, the General Counsel 
of the VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  VA 
O.G.C. Prec. 9-93 (November 9, 1993).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. § 
7104(c).

A 50 percent disability rating is warranted where the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired, and where, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  Where the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment, a 70 percent 
evaluation is warranted.  A 100 percent evaluation is 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; where there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
veteran is demonstrably unable to obtain or retain 
employment.  Johnson v. Brown, 7 Vet. App. 95 (1994); 38 
C.F.R. Part 4, Diagnostic Code 9411 (1996).

Under the new provisions of Diagnostic Code 9413, when a 
mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication, a 
noncompensable evaluation is warranted; occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication warrants a 10 evaluation; 
the criteria for a 30 percent evaluation are occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrant a 50 percent rating.  A 70 percent 
evaluation is warranted when there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name warrant 
a 100 rating.  38 C.F.R. Part 4.  

A VA psychiatric examination was performed in February 1994.  
The veteran complained of insomnia, tension and nervousness.  
His speech was relevant, coherent and logical.  He was 
oriented times three.  His memory for recent events had delay 
and was impaired.  He also had some difficulty remembering 
past events.  The examiner described the veteran's remote 
memory as better than his recent memory.  The veteran denied 
hallucinations, and no delusions were present.  He was very 
cooperative and attentive.  His overall judgment and insight 
were described as good.  The examiner related that the 
veteran was suffering from a mild anxiety condition that was 
manifested by tension, difficulty falling asleep, difficulty 
concentrating and "some impairment of recent memory which 
also gives the diagnosis of mild organic condition."  It was 
also noted that the veteran was, at that time, experiencing 
some adjustment reaction to late adulthood but that he was 
very well compensated by a stable marriage for more than 45 
years.  

The veteran underwent another VA psychiatric examination in 
November 1997.  According to the examination report, the 
veteran had never received psychiatric treatment.  
Examination revealed that the veteran was oriented times 
three, neatly dressed and groomed, and cooperative.  His 
affect was slightly blunted, and his mood was anxious.  
Speech was clear, coherent, goal-directed and unpressured 
with no flights of ideas or looseness of association.  He had 
no suicidal or homicidal ideations, auditory or visual 
hallucinations or delusions.  He was able to recall three out 
of three objects immediately and able to recall one out of 
three objects in five minutes.  He was able to recall one of 
five past presidents.  He could not spell "world" 
backwards.  His insight was described as fair, and his 
judgment was described as good.  

The November 1997 VA examiner reported that the veteran 
presented with symptoms of much worry, poor sleep, 
irritability, poor concentration and muscle tension due to 
generalized anxiety and that such symptoms interfered with 
his ability to enjoy his retirement.  The examiner added that 
the veteran's overall GAF was approximately 60.  The Board 
notes that GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Diagnostic and 
Statistical Manual of Mental Disorders, 32 (4th ed. 1994).  A 
GAF of 60 is defined as "moderate symptoms (e.g., flat 
affect, circumstantial speech, occasional panic attacks) OR 
any moderate impairment in social, occupational, or school 
functioning (e.g., few friends, conflict with peers or co-
workers)."  

Thus, one examiner has described the veteran's anxiety 
disorder as mild and the other examiner has indicated that 
such disorder is productive of moderate impairment.  Mild 
social and industrial impairment warrants a 10 percent 
evaluation under the previous criteria of Diagnostic 
Code 9413, and the criteria for a 30 percent evaluation under 
those criteria reflects more than moderate social and 
industrial inadaptability.  Therefore, in light of the 
probative medical evidence of record, the Board finds that 
the veteran's service-connected anxiety reaction is 
productive of no more than considerable social and industrial 
impairment under the old criteria of Diagnostic Code 9413.  

Additionally, the preponderance of the probative medical 
evidence is against finding that the veteran's service-
connected psychiatric disorder is productive of suicidal 
ideation, obsessional rituals which interfere with routine 
activities, intermittently illogical, obscure, or irrelevant 
speech, near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships, gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  Thus, the 
criteria for an evaluation in excess of 50 percent under the 
new provisions of Diagnostic Code 9413 are not met.  
Moreover, the criteria for a GAF of 60 most closely 
approximate the criteria for a 50 percent evaluation under 
the new criteria of Diagnostic Code 9413.  

With regard to the veteran's service-connected third degree 
burn scars, such scars are rated under Diagnostic Code 7801, 
and the veteran is currently receiving the highest rating 
under that Diagnostic Code.  The veteran's residuals of third 
degree burns of the legs, thighs and buttocks extending to 
the ankles are evaluated as 40 percent disabling; and a 40 
percent evaluation is warranted for an area or areas 
exceeding 1 square foot (0.1 m.).  The Board notes that an 
area or areas exceeding one-half square foot (0.05 m.) 
warrant a 30 percent evaluation; an area or areas exceeding 
12 square inches (77.4 cm.) warrant a 20 percent evaluation; 
and an area or areas exceeding 6 square inches (38.7 cm.) 
warrant a 10 percent  evaluation.  The Board also notes that 
actual third degree residual involvement required to the 
extent shown under Diagnostic Code 7801.  Additionally, 
ratings for widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined.  
The Board also notes that actual third degree residual 
involvement is required to the extent shown under Diagnostic 
Code 7801.  Additionally, ratings for widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined.  38 C.F.R. Part 4.  

Under Diagnostic Code 7802, second degree burn scars which 
measure an area or areas approximating 1 square foot (0.1 m.) 
warrant a 10 percent evaluation.  As with third degree burn 
scars, ratings for widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined.  
38 C.F.R. Part 4.  

The veteran underwent a VA dermatological examination in 
February 1994.  Examination revealed flat, well-healed scars 
at the lower back, posterior arms and buttocks, well-healed 
graft sites of the anterior and posterior right leg and a 
large well-healed graft site of the posterior left leg.  A VA 
dermatological examination performed in November 1997 
revealed a left leg skin graft measuring 6 by 5 inches and a 
right skin graft measuring 6 by 4 inches.  There were no 
other scars, including no scars of the arms or back.

While scars of the lower back, posterior arms and buttocks 
were noted at a February 1994 examination, they were 
described as well-healed.  Additionally, when asked to 
measure the scar areas, an examiner in November 1997 reported 
no scars other than the graft sites on the lower extremities.  
Such evidence indicates that any scars on areas other than 
the legs were not so large as to warrant separate compensable 
ratings under Diagnostic Codes 7801 and 7802.  Additionally, 
the skin grafts on the anterior and posterior right and left 
legs were less than 6 square inches.  Thus, the criteria for 
separate ratings under Diagnostic Code 7801 are not met.  

The Board also notes that a 10 percent evaluation is 
warranted for a scar which is superficial, poorly nourished, 
with repeated ulceration under Diagnostic Code 7803 or a scar 
which is tender and painful on objective demonstration under 
Diagnostic Code 7804.  Additionally, under Diagnostic Code 
7805, scars will be rated based upon limitation of function 
of the part affected.  38 C.F.R. Part 4.  

The veteran contends that he has limitation of motion of both 
legs due to his service-connected scars and that such limited 
movement interferes with his ability to walk and the 
activities of daily living.  A private physician examined the 
veteran in February 1994.  With regard to limitation of 
motion, the only limitation of motion noted was slight 
limitation of flexion of both knees with palpable 
degenerative changes and slight genu varus deformity.  The 
examiner further related that there were physical findings of 
osteoarthritis of both knees compatible with the veteran's 
age.  Significantly, that examiner did not attribute any 
functional impairment, including limitation of motion, to the 
service-connected scars.  

The February 1994 VA dermatological examination also revealed 
that the grafts were not tender or adherent, and tissue was 
normal.  There was no breakdown of the skin, elevation or 
depression of the grafts, edema, inflammation or keloid 
formation.  The examiner also related that there were no 
complaints other than that the graft sites were visible.  The 
examiner added that there was no limitation of function 
caused by the grafts.  

The veteran also underwent a VA examination of the muscles in 
November 1997.  Examination revealed no muscle weakness or 
atrophy in the lower extremities and no tenderness of the 
service-connected scars.  The examiner reported that the scar 
graft sites were soft, mobile, nonadherent, nontender and 
nonretracted.  It was the examiner's opinion that there was 
no functional impairment and no limitation of function of the 
affected parts by the burns.  The range of motion of all 
tissues that would be affected by the burn area was 
considered to be normal.  The diagnosis was residual scarring 
from second and third degree burns, post grafting, with 
excellent taking of grafts and no contractures noted.  There 
was no functional loss.  

Thus, the probative medical evidence is against finding that 
the veteran's service-connected second and third degree burn 
scars are poorly nourished, with repeated ulceration, or 
tender and painful on objective demonstration, or that such 
scars are productive of any ascertainable limitation of 
function.  Therefore, compensable ratings under Diagnostic 
Codes 7803, 7804 and 7805 are not warranted.  

As for the veteran's service-connected peptic ulcer disease, 
that disability is evaluated under the provisions of 
Diagnostic Code 7305.  Under the Diagnostic Code, mild 
disability with recurring symptoms once or twice yearly, 
warrants a 10 percent rating; moderate disability, recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration or with continuous moderate 
manifestations, warrants a 20 percent rating; moderately 
severe disability, less than severe but with impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year, warrants a 40 percent 
rating; and severe disability, pain only partially relieved 
by standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health 
warrants a 60 percent rating.  38 C.F.R. Part 4.  

The veteran asserts that he has to take Zantac daily to 
control his ulcer condition.  He also contends that he has to 
watch his diet to accommodate his ulcer condition.  A private 
medical record dated in February 1993 shows that the veteran 
complained of upper quadrant pressure, slightly more intense 
with food.  He was placed on Zantac and obtained relief.  
There was no change in appetite, weight loss, recent melena 
or hematochezia.  The impression was probable recurrent 
duodenal ulcer.  An esophagogastroduodenoscopy in February 
1993 revealed a shallow duodenal ulcer.  

A VA stomach examination was performed in January 1994.  The 
diagnoses included was history of peptic ulcer.  In December 
1997, the veteran underwent a VA gastro-intestinal 
examination, at which he reported that having intermittent 
indigestion and abdominal discomfort since a bleeding ulcer 
30 years earlier, for which he took antacids as necessary.  
It was noted that there had been no further episodes of 
bleeding or other complications.  The veteran's complaints 
included chronic constipation, gas and bloating.  He denied 
any nausea and vomiting, and he weighed approximately 170 
pounds.  Physical examination revealed no abnormalities, and 
an upper gastro-intestinal series in November 1997 was 
reported to have been entirely negative, with no pathology 
identified.  The diagnosis was functional indigestion, but no 
evidence of duodenal ulcer or any other upper gastro-
intestinal abnormality.  

Thus, while there is objective evidence of an ulcer in 
February 1993, objective tests in December 1997 revealed no 
ulcer.  Moreover, when a VA examination was performed in 
January 1994, less than a year after an ulcer was confirmed 
in February 1993, the diagnosis was history of peptic ulcer 
which indicates that no ulcer was present at that time.  
While the veteran reported gastro-intestinal related 
complaints at a VA gastro-intestinal examination in December 
1997, the examiner attributed such complaints to functional 
indigestion, rather than the service-connected ulcer 
disability.  The opinion of the VA examiner, attributing 
gastro-intestinal symptoms to a disorder other than the 
service-connected ulcer disability, is more probative than 
the veteran's contentions which suggest that he has to use 
medication daily to treat ulcer symptoms.  Where the 
determinative issue involves a question of medical diagnosis, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  

In light of the frequency of confirmed ulcers and the 
veteran's gastro-intestinal symptoms since 1994 not being 
attributed to the service-connected ulcer disability, the 
Board finds that the criteria for a 10 percent evaluation 
under Diagnostic Code 7305 most closely approximate the 
severity of that disability. 38 C.F.R. § 4.7.  Additionally, 
there is no probative evidence that the veteran's service-
connected peptic ulcer disease is productive of recurring 
episodes of what could reasonably be considered severe 
symptoms two or three times a year averaging 10 days in 
duration or with continuous moderate manifestations.  
Moreover, the preponderance of the evidence is against 
finding that the disability at issue is productive of any 
anemia, weight loss, incapacitating episodes, pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, or recurrent hematemesis or melena.  

The Board also notes that preliminary review of the record 
does not reveal that the RO expressly considered referral of 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for the assignment of an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
This regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment.  The governing criteria for such an 
award is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  However, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for entitlement to increased evaluations for the service-
connected disabilities at issue in this case.  


ORDER

Increased evaluations for anxiety reaction, residuals of 
third degree burns of the legs, thighs and buttocks extending 
to the ankles, residuals of second degree burns of the back 
and shoulder, and peptic ulcer disease are denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

